    Case 17-20934                        Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 1 of 15                        FILED


                                       IN THE UNITED STATES BANKRUPTCY COURT
                                                      FOR THE DISTRICT OF WYOMING

In re:                                                                  )                                       1:54 pm, 2/6/19

                                                                        )                                       Tim J. Ellis
DENNIS MEYER DANZIK                                                     )     Case No. 17-20934                Clerk of Court
                                                                        )     Chapter 11
                                            Debtor                      )

                        DECISION MEMORANDUM ON CWT’S MOTION TO DISMISS
              This matter is before the court on CWT Canada II Limited Partnership’s and Resource
Recovery Corporation’s (CWT) Motion to Dismiss after an evidentiary hearing held November
20, 2018. Debtor Dennis Meyer Danzik (Danzik or Debtor) responded and CWT Parties filed a
reply. The court took the matter under advisement. Upon review of the testimony, documentary
evidence and parties’ arguments, the court enters its findings of fact and conclusions of law and
grants the Motion.
Jurisdiction
              This court has jurisdiction under 28 U.S.C. §§ 157 and 1334. This is a core proceeding
pursuant to 28 U.S.C. § 157(b). Venue is proper under 28 U.S.C. §§ 1408 and 1409.1
Background
              CWT moves the court dismiss on five grounds, which include: 1) gross mismanagement
of the estate; 2) failure to timely file monthly operating reports; 3) in ability to file a confirmable
plan; 4) Debtor’s income is insufficient to effectuate a viable plan of reorganization; and 5)
Debtor filed his bankruptcy case in bad faith.
              Sigma Opportunity Fund II, LLC filed a similar Motion to Dismiss in Debtor’s previous
bankruptcy.2 Therein, Sigma argued for dismissal because Mr. Danzik could not effectuate a
viable Chapter 11 Plan. It also asserted there was diminution of estate assets with no reasonable
chance to rehabilitate and that Mr. Danzik was acting in bad faith. At that time, as in this case,
both Sigma and CWT brought adversary proceedings against Mr. Danzik to have its debts
deemed non-dischargeable. Neither adversary in the previous case reached final resolution. The
court dismissed the case on March 8, 2017, and the case closed on July 5, 2018.


                                                            
1
    Unless otherwise noted, all citations are to the United States Code, title 11.
2
    In re Danzik, Case No. 16-20002, filed January 4, 2016 (Bankr. D. Wyo.).
    Case 17-20934                        Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 2 of 15


              Debtor, as CEO for RDX Technologies filed two bankruptcy cases in Arizona, which
were dismissed.3 He is no stranger to the bankruptcy process.
              Mr. Danzik filed his current voluntary chapter 11 bankruptcy petition on December 6,
2017, five months after the previous bankruptcy closed. Again, both CWT and Sigma filed
adversary proceedings to determine non-dischargeability.
Discussion
              The Bankruptcy Code requires a court to convert or dismiss a case for cause unless a
debtor demonstrates unusual circumstances showing it is not in the creditors’ best interest to
dismiss or convert and there is a reasonable likelihood that a plan will be confirmed.4
              “Cause” includes—
                                                                               ...
                         (B) gross mismanagement of the estate;
                                                             ...
                         (F) unexcused failure to satisfy timely any filing or reporting requirement
                         established by this title or by any rule applicable to a case under this chapter;
                                                                 ...
                         (J) failure to file a disclosure statement, or to file or confirm a plan, within the
                         time fixed by this title or by order of the court.5

“The factors listed in § 1112(b)(4) are illustrative of common circumstances that arise in the
context of chapter 11 cases that can indicate the presence of cause for dismissal. However, the
list is non-exclusive.”6 As stated, CWT alleges Debtor cannot effectuate a confirmable plan and
filed this bankruptcy case in bad faith.
              Movants bear the initial burden to establish cause to dismiss a Chapter 11 bankruptcy.7 If
CWT establishes cause, the burden shifts to Debtor to prove the case falls within the “unusual
circumstances” exception to mandatory conversion or dismissal.8 The Tenth Circuit concluded
that a bankruptcy court has broad discretion to convert or dismiss a case.9


                                                            
3
    RDX Technologies Corporation, Case No. 2:15-bk-15859-PS, filed December 17, 2015 and closed June 8, 2016;
    In Re RDX Technologies Corporation, Case No 2:17-bk-14387-PS, filed December 5, 2017 and dismissed
    November 28, 2018 (dismissed by stipulation amongst the parties, reached in open court).
4
    § 1112.
5
    § 1112(b)(4).
6
    In re Platte River Bottom, LLC, No. 13-13098 HRT, 2016 WL 241464, at *3 (Bankr. D. Colo. Jan. 19, 2016).
7
    In re Hyatt, 479 B.R. 880, 886 (Bankr. D.N.M. 2012).
8
    11 U.S.C.A. § 1112(b)(2); In re McTiernan, 519 B.R. 860, 864 (Bankr. D. Wyo. 2014).
9
    In re Bartmann, 310 B.R. 663 (B.A.P. 10th Cir. 2004).

                                                                       Page 2 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 3 of 15


              1. Gross mismanagement of the estate.
              CWT argues Debtor grossly mismanages the bankruptcy estate.10 The alleged gross
mismanagement must occur post-petition.11 Examples of gross-mismanagement found by several
courts include: failure to pay outstanding real property tax and employment tax obligations;12
debtors paying for personal benefitting expenses like life insurance rather than other expenses;13
failure to submit monthly operating reports depicting a debtor’s income and expenses;14 and, a
debtor’s failure to seek court approval before taking certain actions outside the ordinary course
of business, such as paying prepetition debts or incurring debt.15 CWT primarily relies on
Debtor’s failure to timely file monthly operating reports as its basis for the gross mismanagement
claim, which will be addressed separately below.
              2.             Failure to timely file monthly operating reports.
              As the second basis to dismiss, CWT alleges Debtor failed to timely file monthly
operating reports pursuant to Section 1112(b)(4)(F). This basis for dismissal, goes hand-in-hand
with gross mismanagement of the estate. The debtor-in-possession must perform the duties of a
trustee specified in Section 704(a)(8), which mandates he file periodic operating reports and
summaries and such other information as the U.S. Trustee or court requires.16
              Below are the dates Debtor filed his monthly operating reports (MORs). Again, Debtor
filed for bankruptcy protection December 6, 2017. Debtors must file the MORs by the twenty-
first day of the month following the reporting period.17




                                                            
10
   § 1112(b)(4)(B).
11
   In re McTiernan, 519 B.R. 860, 866 (Bankr. D. Wyo. 2014) (citing In re Rent-Rite Super Kegs West Ltd., 484
   B.R. 799, 809 (Bankr. D. Colo. 2013)).
12
   In re McTiernan, 519 B.R. at 866 (citing In re Builders Group & Dev. Corp., Case No. 13-04867, 2014 WL
   1873412, *9 (Bankr. D.P.R. May 9, 2014)).
13
   Id. (citing In re Patel, Case No. 5:11-bk-73416, 2012 WL 3764523 (Bankr. W.D. Ark., Aug. 22, 2012)).
14
   Id. (citing In re Halal 4 U LLC, Case No. 08-15216, 2010 WL 3810860 (Bankr. S.D. N.Y., Sept. 24, 2010)).
15
   In re Creech, 538 B.R. 245, 250 (Bankr. E.D.N.C 2015).
16
   In re Whetten, 473 B.R. 380, 382 (Bankr. D. Colo. 2012) (citing §§ 704(a)(8), 1106(a)(1)). See also Fed. R.
   Bankr. P. 2015(a).
17
   U.S. Department of Justice, Office of the United States Trustee, Districts of Colorado and Wyoming, Operating
   Guidelines and Reporting Requirements of the United States Trustee For Chapter 11 Debtors In Possession and
   Chapter 11 Trustees, available at http://www.justice.gov/ust/r19/denver/chapter11.htm.
 

                                                                       Page 3 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 4 of 15




                                                               Month                  Date filed
                                                        December 2017            May 31, 2018
                                                        January 2018                       “
                                                        February 2018                      “
                                                        March 2018                         “
                                                        April 2018                         “
                                                        May 2018                 August 6, 2018
                                                        June 2018                          “
                                                        July 2018                October 4, 2018
                                                        August 2018              October 9, 2018
                                                        September 2018           November 6, 2018
                                                        October 2018             November 20, 2018
                                                        November 2018            December 26, 2018

              Prior to the hearing, Debtor did not timely file any MORs. He filed October’s on the
morning of the hearing, being the only timely filed MOR. The court’s review of the docket
reflects that post-hearing, Debtor has fallen back into the pattern of untimely filed MORs. Debtor
admits he filed the MORs untimely but responds that “none have been the subject matter of a
motion to compel or any other inquiry to the court seeking their production. The Debtor is a busy
engineer and has not filed each report on the due date.”18 Debtor also responds:
              No prejudice is or can be alleged as a result of late filed MOR’s. In most cases the
              filing occurred prior to the time any motion (and there were none) could have
              been filed and set on filing the report. The movants’ reference to flagrant
              disregard is totally unfounded. There are no allegations that items reported
              represent horses that got out of the barn and can now not be retrieved.19

              Courts routinely stress the importance of the monthly operating reports in Chapter 11
cases. “The importance of these monthly report[s] cannot be over-emphasized. Without the
required reports the creditors are unable to determine if the debtor is exercising its powers in a
manner beneficial to them and non-compliance is prejudicial to their interests.”20 As this court
explained to Debtor in its previous Dismissal Order, “Filing late monthly reports does not
satisfactorily explain or excuse failure to satisfy [a debtor’s] duties as a chapter 11 debtor. Filing



                                                            
18
   Debtor’s Response to Motion to Dismiss of the CWT Parties, Case No. 17-20934, ECF No. 184, page 3, ¶ 3.
19
   Id.
20
   In re Meyers, Case No. KS-04-054, 01-41991-11, 2005 WL 1324019 *2 (B.A.P. 10th Cir. May 25, 2005)
   (unpublished).

                                                                       Page 4 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 5 of 15


catch-up reports is akin to locking the barn doors after the horses have already gotten out.”21
Despite the court’s admonishment, Debtor did not change his behavior.
              What is more troubling is this court dismissed Debtor’s previous case, in part, because he
failed to timely file MORs. The court explained the importance of timely operating reports:
              [A] debtor’s compliance with the Code’s requirements and serve as a test for the
              debtor’s ability to reorganize. Noncompliance in filing the reports is not a mere
              technicality. “Habitual non-compliance calls in to question a debtor’s ability to
              effectively reorganize.” This court previously found that late filed monthly
              operating reports stands as cause: “A debtor in bankruptcy must comply with the
              reporting requirements so that creditors and the court may determine whether the
              bankruptcy case is being properly administered while a debtor enjoys the benefits
              of the bankruptcy process.”22

              Debtor’s continued behavior of late filed reports shows habitual non-compliance and
flagrant disregard of the Bankruptcy Code and Rules. The court did not excuse Debtor from
satisfying the timely filing or reporting requirement. CWT has met its burden that Debtor grossly
mismanaged the estate by failing to timely file monthly operating reports. This weighs in favor
of dismissal or conversion.
              3.             Unable to timely file a confirmable plan.
              CWT asserts Debtor is unable to file a confirmable plan pursuant to Section
1112(b)(4)(J), which specifically states: “failure to file a disclosure statement, or to file or
confirm a plan, within the time fixed by this title or by order of the court.”23 With the exception
of small business cases, the Code provides no deadline, nor do the rules, to file a chapter 11
plan.24 The 120–day period that is referred to as a “deadline” for filing a plan is really not a
deadline but an exclusivity period allowing only the debtor-in-possession the right to file a plan
within 120 days or as the court otherwise extends.25 The Code establishes deadlines for a small
business debtor to file a plan of reorganization within 300 days of the petition date,26 and to
obtain plan confirmation within 45 days after the filing date.27


                                                            
21
   In re Danzik, Case No. 16-20002, D.E. 393, Order on Sigma Opportunity Fund II, LLC’s Motion to Dismiss, p. 10
   (Bankr. D. Wyo.) (citing In re Whetten, 473 B.R. 380, 383 (Bankr. D. Colo. 2012)).
22
   Id. (citing In re McTiernan, 519 B.R. at 867)
23
   In re Hyatt, 479 B.R. 880, 890 (Bankr. D.N.M. 2012).
24
   Id.
25
   Id.
26
   § 1121(e)(2).
27
   § 1129(e).

                                                                       Page 5 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 6 of 15


              A small business debtor is one that engages in business and has no more than $2,490,925
in noncontingent, liquidated, secured, and unsecured debt, excluding insider debt.28 Debtor’s
debt grossly exceeds this amount. He is not a small business debtor subject to those statutory
filing deadlines.29 Therefore, it follows that Debtor did not violate any Code deadlines for filing
or confirming a plan. CWT did not meet its burden proving this factor is cause to dismiss or
convert Debtor’s bankruptcy case.
              4.             Inability to effectuate a confirmed plan
              CWT asserts the court should dismiss Debtor’s bankruptcy case due to his inability to
effectuate a confirmed plan, which means he lacks the ability to formulate a plan or carry one
out.30 The dismissal hearing took place ten months after Debtor filed his voluntary Chapter 11
bankruptcy case. Debtor asserts he is “on pace to exceed $500,000.00 in personal earnings for
2018, and paying bi-monthly withholdings to assure no 2018 personal income tax liability
arises. . . .” Debtor also “opted, for now to forego the confirmation process until there is some
resolution with his biggest alleged claimant, the movant [CWT].”
              Dismissal for inability to effectuate a Chapter 11 plan is appropriate where a debtor’s
failure to file acceptable plan after reasonable time indicates its inability to do so, whether the
inability is due to its poor financial condition, structure of claims against it, or some other
reason.31 Court grant dismissals or conversions under Section 1112(b)(2),32 where the debtor is
an individual and the estate creditors continue to suffer losses as a result of the delay.33 In
Koerner, the Fifth Circuit held that conversion under Section 1112(b)(2), was appropriate where
the individual debtor had submitted only a “nebulous plan” over a sixteen-month period.34
Similarly, the bankruptcy court dismissed a Chapter 11 petition under Section 1112(b)(2)
because the debtors failed to present an acceptable plan within eight months of the petition.35


                                                            
28
   Section 101(51D).
29
   Some confusion may have occurred because Debtor has been using the incorrect form for the Monthly Operating
   Reports and an outdated version of the small business monthly operating report.
30
   Hall v Vance, 887 F.2d 1041, 1044 (10th Cir. 1989).
31
   Id.
32
   CWT cites to Section 1112(b)(4)(M). However, both parties address the failure to file a plan under Section
   1112(b)(2). Therefore, the court amends the pleading to conform to the testimony presented by both parties
   pursuant to F. R. Civ. P. 15(b)(2).
33
   Hall v Vance, 887 F.2d at 1044. See In re Koerner, 800 F.2d 1358, 1368 (5th Cir. 1966); Fossum v. Federal Land
   Bank, 764 F.2d 520, 521-22 (8th Cir. 1985); In re McDermott, 77 B.R. 384, 386 (Bankr. N.D.N.Y. 1987).
34
   In re Koerner, 800 F.2d at 1368.
35
   In re Cassavaugh, 44 B.R. 726, 728 (Bankr. W.D. Mo. 1984).

                                                                       Page 6 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 7 of 15


Currently, Debtor has been in bankruptcy over a year and is no closer to submitting a
confirmable plan than he was a year ago.
              As stated above, Debtor informed the court, he elects to not file a plan until he resolves
the conflict in the New York Court with CWT. Debtor asserts he will commit substantial
disposable income to a chapter 11 plan to make confirmation possible over objecting unsecured
creditors and that he is “marshalling his disposable income and not unnecessarily spending.”
              CWT argues that although Debtor’s MORs show a few substantial payments, the
payments are too sporadic and inconsistent to support payments required for a confirmable plan.
CWT argues Debtor needs to make $14,000.00, payments per month to the Internal Revenue
Service, and to CWT, payments of $117,234.69, to keep nonexempt property. CWT expands its
argument, that if the IRS claim did not have priority, and Debtor had his full profits of
$34,555.00, even then it is not possible for Debtor to pay CWT’s, Sigma’s, or the IRS’ claims
totaling $13.2 million. Debtor is unable to confirm a plan of reorganization under Chapter 11
without losing all nonexempt property.
                 a.          Claims
              The Claim Registry reflects total claims of $58,146,974.99.36 The Internal Revenue
Service last modified its claim (No. 3.4) on July 27, 2018. The latest claim amounts are:
$637,409.81 - secured; $56,325.31 - unsecured priority claims; and $1,642,801.32 – unsecured,
totaling $ 2,336,536.44.37 The IRS’ secured debt and priority unsecured debt, totaling
$693,735.12 must be paid over a period no longer than five (5) years, commencing on the
petition date.38 This monthly payment amount under the plan increases each month Debtor
delays in getting a plan approved.
              There are other secured creditors: Richard S. Rofe, of $951,048.72, with a lien on real
property located in Cody, Wyoming, and TD Auto Finance LLC, of $30,012.05, with a lien on a
2006 Bentley Arnage. The rest of the claims are general unsecured claims of $56,472,178.11.
This amount includes, but is not limited to, claims filed by Sigma Opportunity Fund, LLC, GEM
HOLDCO, GEM Ventures, LTD, and the CWT’s contested claims.


                                                            
36
   This includes duplicate claims for CWT Canada II Limited Partnership and Resource Recovery Corporation,
   which will only be paid one amount, if allowed.
37
   This total does not include penalties or interest, nor is the court ruling on the allowance or disallowance of the
   claim.
38
   Sections 1129(a)(9)(C), (D), and 507(a)(8).

                                                                       Page 7 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 8 of 15


              b.             Income/Expenses
              It is nearly impossible for the court to get a true picture of Debtor’s net income. As in his
previous case, Mr. Danzik appears to base his income stream on account receivables, not actual
cash collected. This creates discrepancies within the MORs where cash deposits are less than
reported income. For example, in Debtor’s September 2018 MOR, he states his cash profit is
$55,054.25, but the cash on hand only increased $35,406.80. Using account receivables misleads
creditors as to cash available for debt payment each month. In December, Debtor reports a cash
profit of $42,895.33, yet his account balances only increased by $20,228.12.
              In July, Debtor classified himself as an employee with a base pay of $600,000.00, with
taxes withdrawn each month so his tax debt would not increase.39 Per the MORs since July,
Debtor averaged just over $20,500.00, in expenses leaving income of $29,500.40 On its face, this
appears to be a substantial amount to contribute towards a monthly plan payment. However, per
the court’s calculations, Debtor needs to pay the IRS approximately $12,000.00 per month
during the remainder of the 60-month period to pay the secured and unsecured priority arrears in
full.41 Debtor’s current listed expenses do not provide for personal day-to-day living expenses,
including housing expenses. According to Debtor’s Schedule I, he incurs approximately
$18,000.00, per month in living expenses but this figure does not include the taxes currently
withdrawn from his pay. The court also notes Debtor does not budget for professional expenses
of Counsel, accountant services or US Trustee fees. The MORs provide information that is
incomplete and inaccurate. The court is not able to determine whether, even if Debtor chooses to
file a plan, it would be confirmable.
              Creditors are suffering losses and delay. Creditors are not receiving distributions from the
estate while Debtor parks in bankruptcy waiting for the New York litigation to resolve. Debtor
knew, per his petition, that he would be asking the New York State Court to reconsider its
judgment, yet Debtor waited eight months to file the pleadings. As the numbers above
demonstrate, Debtor will only pay unsecured debtors a few pennies on the dollar, so even if


                                                            
39
   Debtor’s July Monthly Operating Report.
40
   Debtor’s listed expenses include over $17,000.00 for withheld taxes paid, but these payments do not show up in
   Debtor’s attached bank statements, so it is unclear how and whether he is remitting these taxes. Debtor also has
   expenditures in his Expense Running Sheet that do not correspond to any bank records, so Debtor either has a
   source of unreported income or is using credit cards and increasing his debt post-petition.
41
   Sections 1129(a)(9)(C), (D), and 507(a)(8).  

                                                                       Page 8 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                                Document     Page 9 of 15


successful in New York, there would be minimal impact to the plan because only the distribution
would be impacted, not Debtor’s actual plan funding. Refusal to file a plan is not reasonable.
              CWT satisfied its burden that Mr. Danzik is not able to formulate or carry-out a plan. 
This factor supports that cause exists to dismiss Debtor’s bankruptcy case. The court is
concerned Debtor not only failed to attempt to file a plan in the 10 months this prior to the
hearing, he refuses to do so, contrary to the Bankruptcy Code and Rules. Debtor enjoyed the
benefits of bankruptcy for over two years, between his two dockets, without filing a viable plan.
Debtor did not present creditors with a plan nor has he presented sufficient evidence that the
court could confirm any anticipated plan given the large amount of debt in comparison to his
unsupported cash flow.
              5.             Bankruptcy case filed in bad faith
              CWT alleges Debtor misuses the bankruptcy safe haven to delay; his bad faith continues
from the first dismissed case; and Debtor is dodging the legal process of the New York Case.
              As a rule, Movant bears the burden of proving by a preponderance of the evidence that
cause exists for the dismissal or conversion of Debtor’s bankruptcy case. However, when a party
raises lack of good faith, Debtor bears the burden of proving that he filed in good faith.42
              A court’s power to dismiss for lack of good faith in filing, “while essential to proper
administration of Bankruptcy Code policies and implicit in the statute itself, is obviously one to
be exercised with great care and caution.”43 A debtor’s bad faith in filing a petition can constitute
cause for dismissal under Section 1112(b), although it is not an enumerated ground. This court
previously analyzed the “good faith” of a voluntary chapter 11 case to require the court to
consider the “totality of circumstances” using multiple factors including, but not limited to:

              (1)            whether the petition serves a valid bankruptcy purpose such as preserving an
                             ongoing concern or maximizing the value of the debtor’s estate;

              (2)            whether the petition is merely to obtain a tactical litigation advantage;

              (3)            whether debtor’s financial problems involve essentially a dispute between the
                             debtor and secured creditors that they can resolve in pending state court litigation;

              (4)            whether it is a single asset case;
                                                            
42
     In re Fox, 232 B.R. 229, 233 (Bankr. D. Kan. 1999).
43
     In re Fox, 232 B.R. at 236 (citing Carolin Corp. v. Miller, 886 F.2d 693, 700 (4th Cir. 1989)). See also In re
     Danzik, Case No. 16-20002, EFC No. 393 (Bankr. D. Wyo. Mar. 8, 2017).

                                                                       Page 9 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                               Document      Page 10 of 15




              (5)            whether there are one or a very few unsecured creditors;

              (6)            whether there is no ongoing business or employees;

              (7)            whether the pre-petition conduct of the debtor was improper; and,

              (8)            whether the case is filed to evade one or more court orders.44

Courts also consider:

              (1)            the timing of the filing of the petition;

              (2)            the motive of the debtor in filing the petition; and

              (3)            the accuracies or inaccuracies in debtor’s petition and schedules.45

Not all factors apply, and some factors overlap the same facts and arguments. “No single factor
is determinative and does not create a per-se test. The weight given to each factor varies with the
facts and circumstances of the case.”46
              a.             Whether the petition serves a valid bankruptcy purpose such as preserving an
                             ongoing concern or maximizing the value of the debtor’s estate/Whether there is
                             no ongoing business or employees

              A party filing for Chapter 11 bankruptcy may prove that its petition serves a valid
bankruptcy purpose by showing an attempt to preserve an ongoing concern or maximize the
estate’s value.47 CWT asserts there is no ongoing business to rehabilitate.
              Per Mr. Danzik’s petition he is an employee of LEARSI, LLC. He identifies his
occupation as engineer/administration. He has no employees. He does not identify any business
assets. Debtor is not rehabilitating a business. The purpose of Chapter 11 reorganization is to
assist financially distressed business enterprises by providing them with breathing space in which
to return to a viable state. If there is no potentially viable business in place worthy of protection
and rehabilitation, the Chapter 11 effort has lost its raison d'etre.48 Debtor is using the breathing



                                                            
44
   In re Ford, No. 12-20094, 2013 WL 2456379, at *6 (Bankr. D. Wyo. June 6, 2013).
45
   In re Fox, 232 B.R. at 235.
46
   In re Ford, 2013 WL 2456379 at *6.
47
   In re 15375 Mem’l Corp. v. Bepco, L.P., 589 F.3d 605, 619 (3d Cir. 2009).
48
   In re Ironsides, Inc., 34 B.R. 337, 339 (Bankr. W.D. Ky. 1983).

                                                                      Page 10 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                               Document      Page 11 of 15


space to avoid his financial obligations. He has not argued nor demonstrated he is using it to
rehabilitate any business.
              Debtor can show a bankruptcy purpose by demonstrating he is maximizing asset values
in showing there is value that otherwise would be lost outside of bankruptcy.49 Mr. Danzik has
not established such. His argument is that creditors will have access to post-petition income
otherwise not available. As Debtor has not presented plan options and the court cannot ascertain
an accurate cash-flow source necessary to give creditors access to post-petition income, there is
no evidence Debtor is maximizing asset values.
              As there is no business to rehabilitate nor asset maximization, there is no valid
bankruptcy purpose.50 This factor weighs in favor of finding Debtor filed his case in bad faith.
              b.             The timing of filing the petition/Whether the petition is merely to obtain a tactical
                             litigation advantage/Motive of Debtor in filing petition

              Debtor admits that he filed bankruptcy to use the automatic stay to advance his
“defensive, legal claims in both New York and Canada.” Courts routinely find that stalling
litigation is not a valid bankruptcy purpose.51 Creditor, CWT asserts Mr. Danzik filed this second
bankruptcy petition but there are no changed circumstances to justify the second filing; Debtor
continues to remain in contempt of court in New York; Debtor has no employees or ongoing
concerns to save through reorganization, and the successive filing requires greater scrutiny. CWT
alleges Debtor filed this second case on the eve of his wife’s deposition in the Arizona judgment-
enforcement action to avoid CWT’s efforts to use the legal process.
              Debtor states that if the New York Court finds against him, he will have no remedy in the
bankruptcy court. He also, without court authority, chose to not file a disclosure statement or
plan pending resolution of the same action. He justifies untimely MORs in that there was no
prejudice to creditors. Although Debtor and CWT have a litigious history, Debtor has other
unsecured creditors, i.e., the IRS, Sigma, GEM Parties and other creditors that are now in limbo.
              At the risk of repeating itself, this court stated,

                                                            
49
   In re 15375 Mem’l Corp., 589 F.3d at 619.
50
   In re Copperas Creek, LLC, No. 11-12-11830 JA, 2012 WL 3061477, at *5 (Bankr. D. N.M. July 26, 2012).
51
   Anderson v Sno-King Village Ass’n, Inc., 745 P.2d 540 (Wyo. 1987) (developers abused the intent and purpose of
   the United States Bankruptcy Code by filing bankruptcy petition prior to trial dates. . ..); see also In re Springs
   Hospitality, Inc. Case No. 06-13331 HRT, 2006 WL 2458679 at *7 (Bankr. D. Colo. August 22, 2006); In re
   Meltzer, 516 B.R. 504 (Bankr. N.D. Ill. 2014) (Petitioner filing an involuntary petition does not have a valid
   bankruptcy purpose . . . when his goal is to stall or disrupt litigation in another court.).

                                                                      Page 11 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                               Document      Page 12 of 15


              Bankruptcy is designed to handle distribution problems arising when multiple
              creditors’ pursuits are harmful to creditors as a group and there are not enough
              assets to go around. Here, there is little concern of distribution because most, if
              not all, of the assets are secured or subject to a federal tax debt. The largest
              creditors are all unsecured creditors with minimal to no assets available for
              distribution from the bankruptcy estate.52

Debtor’s circumstances have not changed. The CWT litigation continues, and Creditors’ claims
are on hold while Debtor parks in bankruptcy.
              c.             Other factors
              Issues previously addressed support a bad faith finding. Despite the court’s earlier
warning, Debtor did not timely file monthly operating reports and those he filed are unreliable as
Debtor’s income and expense reports do not correspond to the Debtor’s bank statements. Debtor
did not start his Debtor-in-Possession Account or Tax Account until February, more than three
months after he filed the Petition. Despite Debtor’s MORs showing a net income in all those
months, he did not deposit any income in those accounts before March.
              Most troubling is Debtor’s admitted refusal to file plan until the New York litigation is
resolved. While the litigation could impact the plan, it would not be difficult for Debtor to
propose a plan accounting for these contingencies. Debtor’s own delay in seeking relief from the
New York State Court judgment unreasonably delayed this bankruptcy case. A debtor is obliged
to file a plan “within the time fixed by this title or by order of the court” requires a debtor to file
a plan within a “reasonable time,” with the reasonableness of debtor’s delay to be determined on
case-by-case basis.53 Courts should not allow a debtor to wallow in Chapter 11 indefinitely
without filing plan.54
              During Debtor’s cross examination, CWT identified three contracts involving Debtor’s
employment that he did not include on his petition. The Debtor asserted he is entitled to one-half
of any judgment RDX recovers in its Canada lawsuit, but he did not list that lawsuit on his
petition. Debtor also admitted he was an employee of Inductance Energy – an entity that appears
nowhere in his petition.

                                                            
52
   Order on Sigma Opportunity Fund II, LLC’s Motion to Dismiss, Case no. 16-20002, ECF No. 393, page 15.
53
   11 U.S.C.A. § 1112(b)(4)(J); In re Brooks, 488 B.R. 483, 490 (Bankr. N.D. Ga. 2013)
54
   Id.; see also De Jounghe v. Mender, 334 B.R. 760, 771 (B.A.P. 1st Cir. 2005) (finding that a debtor’s failure to
   file a plan over a 14–month period evidenced no prospect for reorganization and an inability to effectuate a plan);
   Hall v. Vance, 887 F.2d 1041, 1044 (10th Cir. 1989) (holding debtors’ failure to file an acceptable plan over eight
   months indicates debtors would be unable to formulate an acceptable plan).

                                                                      Page 12 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                               Document      Page 13 of 15


              Again, the court repeats itself, there is no evidence of a feasible reorganization. The court
finds many of the same facts: Debtor’s failure to file timely MORs; the minimal evidence of
Debtor and his families’ expenses; and failure to provide a budget to allow the court and
creditors to determine Debtor’s actual income and expenses. Also, Debtor “opts out” of filing a
disclosure statement or plan and at the same time provides MORs that are incomplete,
inconsistent, and incorrect.
              The court finds based upon the above-described factors, Mr. Danzik does not intend to
reorganize in good faith. CWT met its burden establishing cause exists in favor of dismissing
Debtor’s bankruptcy case.
              6.             Unusual Circumstances
              If movant establishes cause, conversion or dismissal is mandatory unless Debtor falls
within the “unusual circumstances” exception.55 The Code does not define “unusual
circumstances,” but the term contemplates “conditions that are not common in chapter 11
cases.”56 However, Debtor did not address whether unusual circumstances exist establishing that
converting or dismiss the case is not in creditors’ or the estate’s best interests. Debtor does
reference the balance in his debtor-in-possession account as grounds for allowing the case to
continue. However, as explained, Debtor’s income will only allow for a minimal allocation to
unsecured creditors. A meager proposed distribution does not support a finding of unusual
circumstances.57
              7.             Conversion/Dismissal

              CWT requests dismissal rather than conversion. Mr. Danzik’s exempt assets would only
be available to the IRS and secured creditors, leaving no assets for a trustee to administer. There
is no pending litigation that would benefit a Chapter 7 estate. The court applies the same analysis
from Debtor’s first case:
              It is in the best interest of the estate to dismiss.58 Any liquidation would be for the
              sole benefit of the secured creditors. “A liquidation bankruptcy case is not



                                                            
55
   11 U.S.C.A. § 1112(b)(2); In re McTiernan, 519 B.R. 860, 868 (Bankr. D. Wyo. 2014).
56
   In re Whetten, 473 B.R. 380, 384 (Bankr. D. Colo. 2012) (citing In re Prods. Int'l Co., 395 B.R. 101, 109 (Bankr.
   D. Ariz. 2008)).
57
   In re Korn, 523 B.R. 453, 471 (Bankr. E.D. Pa. 2014).
58
   In re Whetten, 473 B.R. at 385.

                                                                      Page 13 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33   Desc Main
                                                               Document      Page 14 of 15


              administered for the benefit of a debtor’s secured creditors but for the benefit of
              its unsecured creditors.”59

Therefore, it is in the best interest of the estate and creditors that the court dismiss the case.
              8.             Retaining jurisdiction of nondischargeability adversary60
              CWT also requests the court retain jurisdiction of the pending adversary proceeding,
Plaintiffs CWT Canada II Limited Partnership and Resource Recovery Corporation vs. Dennis
Meyer Danzik, to determine dischargeability of its debt and objection to discharge, pursuant to
§§ 1141(d)(2) and 523(a); and, 1141(d)(3) and 727(a). As stated earlier, CWT initiated a nearly
identical adversary proceeding in Debtor’s initial bankruptcy case. Upon dismissal of the initial
bankruptcy case, the adversary proceedings were closed. CWT does not want this repeated.
              When an underlying bankruptcy case is dismissed, “a noncore, related proceeding
ordinarily should also be dismissed (although leaving the matter to the bankruptcy court’s sound
discretion).”61 The Tenth Circuit found support to conclude that bankruptcy courts retain
jurisdiction over core proceedings after dismissal of the underlying bankruptcy case.62 Core
proceedings include determining the dischargeability of a debt.63
              Under Section 349, the bankruptcy court also has power to alter the normal effects of a
bankruptcy case dismissal for cause. This section “empowers the Court to issue appropriate
orders to protect rights acquired in reliance on the bankruptcy case.”64 Exercise of jurisdiction
over an adversary proceeding is a matter left to the sound discretion of the bankruptcy court.65 In
deciding whether to retain jurisdiction over adversary proceeding after dismissing the underlying
bankruptcy case, bankruptcy court may consider the following: (1) judicial economy; (2) fairness
and convenience to the litigants; (3) the degree of difficulty of the related legal issues involved;
and, (4) whether principles of comity dictate that the matter should be left to the state court.66
              Mr. Danzik submitted himself to the court’s jurisdiction upon filing for bankruptcy
protection. Although Plaintiff retained local counsel, they have been in the court for both of
                                                            
59
   Id; In re Ohio Indus., Inc., 299 B.R. 853, 860 (Bankr. N.D. Ohio 2003); In re NETtel Corp., Inc., 364 B.R. 433,
   442 (Bankr. D. D.C. 2006).
60
   Adversary No. 18-02007.
61
   In re Johnson, 575 F.3d 1079, 1083 (10th Cir. 2009); Un–Common Carrier Corp. v. Oglesby, 98 B.R. 751 (S.D.
   Miss.1989); In re Stardust Inn, Inc., 70 B.R. 888, 890 (Bankr. E.D. Pa. 1987).
62
   In re Johnson, 575 F.3d at 1083.
63
   28 U.S.C. § 157(b)(2)(I).
64
   Un–Common Carrier Corp., 98 B.R. at 753.
65
   In re In Play Membership Golf, Inc., 576 B.R. 15, 29 (Bankr. D. Colo. 2017).
66
   Id. 

                                                                      Page 14 of 15 
 
     Case 17-20934                       Doc 201               Filed 02/06/19 Entered 02/06/19 13:56:33    Desc Main
                                                               Document      Page 15 of 15


Debtor’s bankruptcy filings complaining of the same conduct. It is fair for this court to retain
jurisdiction to allow final resolution of the issue. This would save CWT from having to file a
third adversary if Debtor were to file another bankruptcy in this court or another jurisdiction.
This also figures into judicial economy. This court is aware of history, facts, and parties’ prior
litigation. It does not have to start over to understand what has been before this court over the
past two years. The related legal issues in the adversary are difficult. No other venue can
determine dischargeability but the bankruptcy court. The court retains jurisdiction of Adversary
Proceeding No. 18-02007.
Conclusion
              In conclusion, the court finds that movant, CWT Canada II Limited Partnership and
Resource Recovery Corporation met its burden proving Debtor 1) is grossly mismanaging the
estate by failing to timely file monthly operating reports, 2) is not able to effectuate a
confirmable plan; and 3) filed this case in bad faith. Debtor did not address unusual
circumstances to prevent dismissal and the court must dismiss.
              Additionally, the court retains jurisdiction of pending Adversary Proceeding No. 18-
02007.
              This decision constitutes the court’s findings of facts and conclusions of law pursuant to
Bankruptcy Rule 7052. The court will enter a separate judgment based on this ruling as required
by Federal Rule of Bankruptcy Procedure 7058 and Federal Rule of Civil Procedure 58(a).67
                                                                                BY THE COURT


                                                                                ____________________________________
                                                                                Honorable Cathleen D. Parker   2/6/2019
                                                                                United States Bankruptcy Judge
                                                                                District of Wyoming
Service to:
       Matrix




                                                            
67
     In re Terra Bentley II, LLC, 2011 WL 808190, at *6 (Bankr. D. Kan. 2011).

                                                                      Page 15 of 15 
 
